Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  November 25, 2015                                                                      Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                          Stephen J. Markman
  152269(79)                                                                                   Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                             David F. Viviano
                                                                                         Richard H. Bernstein
  JANIS R. MILLS, on behalf of herself                                                         Joan L. Larsen,
                                                                                                         Justices
  and others similarly situated,
                 Plaintiffs-Appellants,
                                                              SC: 152269
  v                                                           COA: 319282
                                                              Macomb CC: 2011-005486-CD
  ST. JOHN HEALTH,
             Defendant-Appellee.
  ________________________________________/

          On order of the Chief Justice, the motion of plaintiffs-appellants to extend the time
  for filing their reply is GRANTED. The reply submitted on November 20, 2015, is
  accepted for filing.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                             November 25, 2015